 Case 2:19-cv-00290-JRG Document 23 Filed 11/08/19 Page 1 of 3 PageID #: 144



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

ULTRAVISION TECHNOLOGIES, LLC,                     §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §   CIVIL ACTION NO. 2:19-CV-00290-JRG
                                                   §
EATON CORPORATION PLC, EATON                       §
CORPORATION,                                       §
                                                   §
                Defendants.                        §

                             MEMORANDUM OPINION AND ORDER

       Before the Court is the Motion to Dismiss Pursuant to Federal Rules of Civil Procedure

12(b)(2) and 12(b)(6) (“the Motion to Dismiss”) filed by Defendant Eaton Corp. PLC (“Eaton”).

(Dkt. No. 15). The Motion to Dismiss was filed on October 9, 2019, and sought to dismiss the

Original Complaint (Dkt. No. 1) for lack of personal jurisdiction over Eaton and for failing to state

a claim of induced infringement. Subsequently, on October 23, 2019, Plaintiff Ultravision

Technologies, LLC (“Ultravision”) filed a First Amended Complaint for Patent Infringement

(“First Amended Complaint”). (Dkt. No. 17). The First Amended Complaint contains additional

allegations related to jurisdiction and induced infringement. (See id.)

       There is a lopsided split among federal courts over whether the filing of an amended

complaint moots a pending motion to dismiss addressed to the original complaint. See Melson v.

Vista World Inc., No. CIV.A. 12-135, 2012 WL 6002680, at *12 & nn. 3–4 (E.D. La. Nov. 30,

2012) (collecting and comparing cases). A handful of district courts have held that an amended

complaint may, but does not automatically, moot a pending motion to dismiss addressed to the

original complaint. See id. at *12 n.3 (collecting cases holding that district courts have discretion

to consider or to deny as moot such a pending motion to dismiss). Far more district courts, and the
 Case 2:19-cv-00290-JRG Document 23 Filed 11/08/19 Page 2 of 3 PageID #: 145



consensus from the Circuit Courts of Appeal, hold that an amended complaint nullifies the original

complaint, and thus moots a motion to dismiss addressed to that nullity. See, e.g., id. n.4; Merritt

v. Fogel, 349 F. App’x 742, 745 (3rd Cir. 2009) (“[T]he filing of [an] amended complaint . . .

would have rendered moot defendants’ motion to dismiss.”); Pure Country, Inc. v. Sigma Chi

Fraternity, 312 F.3d 952, 956 (8th Cir. 2002) (“Pure Country’s motion to amend the complaint

rendered moot Sigma Chi’s motion to dismiss the original complaint.”). The greater weight of the

authority favors the view that a pending motion to dismiss addressed to the original complaint is

mooted by the filing of the amended complaint. That view most readily comports with the well-

settled principle that an amended complaint nullifies and supersedes the original complaint. See,

e.g., Boelens v. Redman Homes, Inc., 759 F.2d 504, 508 (5th Cir. 1985) (“[A]n amended complaint

ordinarily supersedes the original and renders it of no legal effect, unless the amended complaint

specifically refers to or adopts the earlier pleading.”).

        Accordingly, the filing of an amended complaint moots a motion to dismiss the original

complaint. Pure Country, 312 F.3d at 956; Merritt, 349 F. App’x at 745. Unless the amended

complaint expressly incorporates the original complaint, the amended complaint completely

replaces the original and renders it a legal nullity. In re Vitro Asset Corp., 656 F. App’x 717, 722

(5th Cir. 2016) (citing Boelens, 759 F.2d at 508); Canal Ins. Co. v. Coleman, 625 F.3d 244, 246

n.2 (5th Cir. 2010) (citing King v. Dogan, 31 F.3d 344, 346 (5th Cir.1994)); La. Fiber Corp. v.

Fireman’s Fund Ins. Co., 105 F.3d 655 (5th Cir. 1996) (“An amended complaint supersedes the

original complaint and renders it of no legal effect, unless the amended complaint specifically

refers to and adopts or incorporates by reference the earlier pleading.”); Louisana v. Litton Mortg.

Co., 50 F.3d 1298, 1303 n.22 (5th Cir. 1995); Drew v. Ott, 29 F.3d 624 (5th Cir. 1994). A motion




                                                   2
 Case 2:19-cv-00290-JRG Document 23 Filed 11/08/19 Page 3 of 3 PageID #: 146



to dismiss that is addressed to the nullified original complaint is therefore moot, because no relief

can be granted based upon the original complaint.

       Accordingly, in view of Ultravision’s First Amended Complaint, the Motion to Dismiss

(Dkt. No. 15) is DENIED AS MOOT.

       So Ordered this
       Nov 7, 2019




                                                 3
